Case 0:20-cv-62587-RKA Document 1 Entered on FLSD Docket 12/16/2020 Page 1 of 6




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                  FORT LAUDERDALE DIVISION

                                            CASE NO.:

    BELOT SEJOUR,

           Plaintiff,

    v.

    WAL-MART ASSOCIATES, INC, a Foreign
    Profit Corporation,

          Defendant.
    _______________________________________/

                        COMPLAINT AND DEMAND FOR JURY TRIAL

           Plaintiff, BELOT SEJOUR (“Mr. Sejour” or “Plaintiff”) files this Complaint against

    Defendant, WAL-MART ASSOCIATES, INC, (“Defendant”), and states as follows:

                                        INTRODUCTION

           1.    Plaintiff brings this action pursuant to the Family and Medical Leave Act, as

    amended, 29 U.S.C. § 2601, et seq. (“the FMLA”).

           2.    Plaintiff is seeking damages including back pay, front pay, compensatory damages,

    liquidated damages, declaratory relief, his attorneys’ fees and costs, and any and all relief

    available under the FMLA.

                        JURISDICTION, VENUE AND FMLA COVERAGE

           3.    The Court has jurisdiction over Plaintiff’s claims pursuant to 28 U.S.C. § 1337

    and the FMLA and the authority to grant declaratory relief under the FMLA, and pursuant to

    28 U.S.C. § 2201 et seq.
Case 0:20-cv-62587-RKA Document 1 Entered on FLSD Docket 12/16/2020 Page 2 of 6




           4.    At all times relevant hereto, Plaintiff was an employee of Defendant and worked

    for Defendant in Broward County, Florida.

           5.    At all times relevant hereto, Plaintiff was an employee of Defendant and resided

    in Broward County, Florida.

           6.    Defendant is a Foreign Profit Corporation that provides entertainment and food

    services in, among others, Broward County, Florida, and is therefore within the jurisdiction of

    the Court.

           7.    At all times relevant, Defendant was an employer covered by the FMLA, because

    it was engaged in commerce, or in an industry affecting commerce, who employed fifty (50)

    or more employees within seventy-five (75) miles of where Plaintiff worked, for each working

    day during each of twenty (20) or more calendar workweeks during the relevant period of time.

           8.    At all times relevant hereto, Plaintiff was an employee entitled to leave under the

    FMLA, based on the fact that he: (a) necessitated medical leave for his serious health condition;

    and (b) he was employed by Defendant for at least 12 months and worked at least 1,250 hours

    during the relevant 12-month period prior to his seeking to exercise his rights to FMLA leave.

                                    FACTUAL ALLEGATIONS

           9.    Plaintiff worked as a Stocker for Defendant at its Store No. 1851 location in North

    Lauderdale, Florida, location from January 25, 1999, until his termination on February 5, 2019.

           10.   On January 1, 2019, while restocking products, Plaintiff injured his arm, causing

    severe swelling and a strong burning sensation.

           11.   Immediately, Plaintiff informed his supervisor of his work-related injury and

    need for medical attention.
Case 0:20-cv-62587-RKA Document 1 Entered on FLSD Docket 12/16/2020 Page 3 of 6




            12.   Nevertheless, Plaintiff, as a diligent worker, continued to work through the pain

    and discomfort.

            13.   On January 14, 2019, Plaintiff’s pain became unbearable and as a result, he sought

    medical attention for his injuries.

            14.   Plaintiff’s physician recommended that he take two (2) to three (3) weeks’

    medical leave to recuperate from his injuries.

            15.   As such, Plaintiff’s injuries are considered a serious health condition under the

    FMLA.

            16. Plaintiff informed his supervisors of his need for leave.

            17.   Plaintiff’s disclosure of his serious health condition should have prompted

    Defendant and its management to inform Plaintiff of his rights and obligations under the

    FMLA.

            18.   Defendant failed to apprise Plaintiff of his FMLA rights, however.

            19.   Instead Defendant sent Plaintiff home with no pay until he was fit to work once

    more.

            20.   On or around January 24, 2019, Plaintiff returned to work from what should have

    been an FMLA protected medical absence.

            21.   Soon thereafter, on February 5, 2019, Defendant informed Plaintiff that it was

    terminating his employment, effective immediately.

            22.   The timing of Plaintiff’s use of what should have been protected FMLA leave,

    and Defendant’s termination of his employment, alone demonstrates a causal and temporal
Case 0:20-cv-62587-RKA Document 1 Entered on FLSD Docket 12/16/2020 Page 4 of 6




    connection between his protected activity, and the illegal actions taken against him by

    Defendant.

           23.     Defendant purposefully and intentionally interfered with, and retaliated against

    Plaintiff, for his use of what should have been approved FMLA protected leave.

           24.     Any reason stated for Plaintiff’s termination is a pretext, designed to cover up

    FMLA interference and retaliation.

           25.     Defendant did not have a legitimate reason for Plaintiff’s termination.

           26.     As a result of this illegal conduct, Plaintiff has suffered damages, including loss

    of employment, wages, benefits, and other remuneration to which he is entitled.

           27.     Defendant did not have a subjective or objective good faith basis for its actions,

    and Plaintiff is therefore entitled to liquidated damages.

                 COUNT I- UNLAWFUL INTERFERENCE UNDER THE FMLA

           28.     Plaintiff reincorporates and readopts all allegations contained within Paragraphs

    1-27, above.

           29.     At all times relevant hereto, Plaintiff was protected by the FMLA.

           30.     At all times relevant hereto, Plaintiff was protected from interference under the

    FMLA.

           31.     At all times relevant hereto, Defendant interfered with Plaintiff by refusing to

    allow Plaintiff to exercise his FMLA rights during the certification process.

           32.     As a result of Defendant’s willful and unlawful acts by interfering with Plaintiff

    for exercising his rights pursuant to the FMLA, Plaintiff has suffered damages and incurred

    reasonable attorneys’ fees and costs.
Case 0:20-cv-62587-RKA Document 1 Entered on FLSD Docket 12/16/2020 Page 5 of 6




            33.     As a result of Defendant’s willful violation of the FMLA, Plaintiff is entitled to

    liquidated damages.

            WHEREFORE, Plaintiff demands judgment against Defendant for back pay, an equal

    amount as liquidated damages, other monetary damages, equitable relief, declaratory relief,

    reasonable attorneys’ fees and costs, and any and all further relief that this Court determines

    to be just and appropriate.

                             COUNT II- RETALIATION UNDER THE FMLA

            34.     Plaintiff reincorporates and readopts all allegations contained within Paragraphs

    1-27, above.

            35.    At all times relevant hereto, Plaintiff was protected by the FMLA.

            36.    At all times relevant hereto, Plaintiff was protected from retaliation under the

    FMLA.

            37.    At all times relevant hereto, Defendant retaliated against Plaintiff by firing him

    for his use of what should have been FMLA protected leave and for his request for FMLA

    leave

            38.    Defendant acted with the intent to retaliate against Plaintiff, because Plaintiff

    attempted to exercise his rights to take approved leave pursuant to the FMLA.

            39.    As a result of Defendant’s intentional, willful and unlawful acts by retaliating

    against Plaintiff for attempting to exercise his rights pursuant to the FMLA, Plaintiff has

    suffered damages and incurred reasonable attorneys’ fees and costs.

            40.     As a result of Defendant’s willful violation of the FMLA, Plaintiff is entitled to

    liquidated damages.
Case 0:20-cv-62587-RKA Document 1 Entered on FLSD Docket 12/16/2020 Page 6 of 6




           WHEREFORE, Plaintiff demands judgment against Defendant for back pay, an equal

    amount as liquidated damages, other monetary damages, equitable relief, declaratory relief,

    reasonable attorneys’ fees and costs, and any and all further relief that this Court determines

    to be just and appropriate.

                                       DEMAND FOR JURY TRIAL

           Plaintiff demands trial by jury on all issues so triable.

           DATED this 16th day of December 2020.

                                                  Respectfully Submitted,

                                                  By:/s Noah E. Storch
                                                  Noah E. Storch, Esq.
                                                  Florida Bar No. 0085476
                                                  Richard Celler Legal, P.A.
                                                  10368 West State Road 84, Suite 103
                                                  Davie, Florida 33324
                                                  Telephone: (866) 344-9243
                                                  Facsimile: (954) 337-2771
                                                  E-mail: noah@floridaovertimelawyer.com
                                                  Attorneys for Plaintiff
